         Case 1:19-cv-01796-PEC Document 222 Filed 09/15/20 Page 1 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )              No. 19-1796C
                                                  )     (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )
                                                  )
and                                               )
                                                  )
MICROSOFT CORPORATION,                            )
                                                  )
               Intervenor-Defendant.              )

                                   JOINT STATUS REPORT

       Pursuant to Rule 52.2(e) of the Rules of the United States Court of Federal Claims

(RCFC) and the Court’s orders dated August 11, 2020 (ECF No. 218) and September 15, 2020

(ECF No. 220), the parties jointly and respectfully provide the following report concerning the

conclusion of remand proceedings. On remand, the United States Department of Defense (DoD)

proceeded to reconsider aspects of the procurement challenged in this protest action. Following

a comprehensive re-evaluation of aspects of the proposals, DoD determined that Microsoft’s

proposal continues to represent the best value to the Government. Pursuant to RCFC 52.2(d), the

Government has filed the final decision document, under seal. ECF No. 221.

       The parties have conferred and plaintiff, Amazon Web Services, Inc. (AWS), does not

believe that the action on remand affords it a satisfactory basis for disposition of the case and,

thus, that further proceedings of the Court will be required. As such, the parties have negotiated

and agreed to the following proposed schedule of further proceedings in the case:
        Case 1:19-cv-01796-PEC Document 222 Filed 09/15/20 Page 2 of 5




 ACTION                                                                   DATE
 Government Files the Amended Administrative Record                       September 21, 20201
 AWS Files its Amended (Supplemental) Complaint                           October 9, 2020
 Government and Microsoft File Renewed Motions to Dismiss; AWS Files October 23, 2020
 Renewed Motion to Complete and/or Supplement AR and for Discovery
 Parties File Oppositions to Renewed Motions                              November 6, 2020
 Parties File Replies in Support of Renewed Motions                       November 13, 2020
 The Court Resolves Renewed Motions                                       As soon as practicable;
                                                                          by December 4, 2020

If the Court Does Not Grant Discovery or Significant Supplementation of the Record:

 AWS Files Motion for Judgment on the Administrative Record (MJAR)       December 23, 2020

 Government and Microsoft File Cross-MJARs and Oppositions to            January 15, 2021
 AWS’s MJAR


 AWS Files Opposition to Cross-MJARs and Reply                           January 29, 2021

 Government and Microsoft File MJAR Replies                              February 5, 2021


If the Court Grants Discovery or Significant Supplementation of the Record:

 Discovery Ends; Government Files                As soon as reasonably practicable
 Administrative Record Supplements
 AWS Files Motion for Judgment on the            21 days after completion of discovery/AR
 Administrative Record
 Government and Microsoft File Cross-MJARs       21 days after filing of AWS’s MJAR
 and Oppositions to AWS’s MJAR
 AWS Files Opposition to Cross-MJARs and         14 days after filing of Government/Microsoft
 Reply                                           Cross-MJARs
 Government and Microsoft File Replies           7 days after filing of AWS’s response/reply

   1
     DoD is currently conducting debriefings, which are not expected to be complete by this
date. The Government anticipates moving for leave to add debriefing documents to the record
within 3 business days of the close of the debriefing.
                                                 2
         Case 1:19-cv-01796-PEC Document 222 Filed 09/15/20 Page 3 of 5




       The proposed schedule reflects the need for expeditious resolution of this protest, noting

that provision of this urgently needed capability continues to be stayed pursuant to the Court’s

preliminary injunction, issued February 13, 2020 (ECF No. 164), balanced with the need for full

briefing of the issues. The parties do not currently envision filing other motions not reflected in

the proposed schedule and, to the extent that unanticipated developments necessitate the filing of

unexpected motions, the parties commit to make every attempt to resolve those matters within

the framework of the schedule proposed.

                                                  Respectfully submitted,

s/ Kevin P. Mullen                                JEFFREY BOSSERT CLARK
Kevin P. Mullen                                   Acting Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                        ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888                         Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                           s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                  Assistant Director
Amazon Web Services, Inc.
                                                  s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:                         ANTHONY F. SCHIAVETTI
                                                  Senior Trial Counsel
J. Alex Ward                                      RETA E. BEZAK
Daniel E. Chudd                                   Trial Attorney
Sandeep N. Nandivada                              U.S. Department of Justice
Caitlin A. Crujido                                Civil Division
Alissandra D. Young                               Commercial Litigation Branch
MORRISON & FOERSTER LLP                           PO Box 480
2000 Pennsylvania Ave., NW                        Ben Franklin Station
Washington, DC 20006-1888                         Washington, D.C. 20044
                                                  Tel: (202) 305-7572
Andrew S. Tulumello                               Fax: (202) 305-1571
Daniel P. Chung                                   anthony.f.schiavetti@usdoj.gov
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, NW                       Attorneys for Defendant
Washington, D.C. 20036

                                                 3
       Case 1:19-cv-01796-PEC Document 222 Filed 09/15/20 Page 4 of 5




                                      Of Counsel for Defendant:
Theodore J. Boutrous, Jr.
Richard J. Doren                     MICHAEL G. ANDERSON
Eric D. Vandevelde                   BENJAMIN M. DILIBERTO
GIBSON, DUNN & CRUTCHER LLP          Assistant General Counsel
333 South Grand Avenue               Washington Headquarters Service &
Los Angeles, CA 90071-3197           Pentagon Force Protection Agency
                                     Office of General Counsel
                                     Department of Defense

                                      TYLER J. MULLEN
                                      CCPO Legal Advisor
                                      Assistant General Counsel
                                      Defense Information Systems Agency
                                      Office of the General Counsel

                                      s/ Robert S. Metzger
                                      Robert S. Metzger (Counsel of Record)
                                      Jeffery M. Chiow
                                      Neil H. O’Donnell
                                      Lucas T. Hanback
                                      Stephen L. Bacon
                                      Deborah N. Rodin
                                      Cassidy Kim
                                      Eleanor M. Ross
                                      ROGERS JOSEPH O’DONNELL, P.C.
                                      875 15th Street NW, Suite 725
                                      Washington, DC 20005
                                      Tel: (202) 777-8951
                                      Fax: (202) 347-8429
                                      Email: rmetzger@rjo.com

                                      Attorneys for Defendant-Intervenor
                                      Microsoft Corp.

                                      Of Counsel for Defendant-Intervenor:

                                      LATHAM & WATKINS LLP
                                      Abid R. Qureshi
                                     Roman Martinez
                                     Anne W. Robinson
                                      Dean W. Baxtresser
                                      Genevieve Hoffman
                                     Riley Keenan
                                     4
Case 1:19-cv-01796-PEC Document 222 Filed 09/15/20 Page 5 of 5




                                Margaret Upshaw

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                    Dated: September 15, 2020




                               5
